                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION




UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                5:18-CR-14
                                                 §
LUIS HERNANDEZ-REYES                             §


                                ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        The above-styled matter was referred to the Honorable Caroline Craven, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Craven conducted a hearing on March 6, 2019, in the form and manner prescribed

by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document

#27). Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally

approve the plea agreement. She further recommended that the Court finally adjudge Defendant as

guilty of       Count 1 of the Indictment, which charges a violation of 18 U.S.C. §

1791(a)(2)(b)(1)(d)(1)(D), possession of contraband in prson. The Court is of the opinion that the

Report and Recommendation should be accepted. It is accordingly ORDERED that the Report and

Recommendation of the United States Magistrate Judge (document #27) is ADOPTED. It is further

        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

the plea agreement is approved by the Court, conditioned upon a review of the presentence report.

It is finally

        ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

GUILTY of Count 1 of the Indictment in the above-numbered cause and enters a JUDGMENT OF

GUILTY against the Defendant as to Count 1 of the Indictment.
SIGNED this 7th day of March, 2019.



                                      ____________________________________
                                      ROBERT W. SCHROEDER III
                                      UNITED STATES DISTRICT JUDGE




                                2
